                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


ADLY ROBERT WALKER,

       Plaintiff,
                                                              Case No. 20-CV-467
v.

ANDREW M. SAUL,
Commissioner for Social Security,

       Defendant.


                                       ORDER


       This matter is before the Court on the parties’ Stipulated Motion For Remand For

Further Proceedings Pursuant to Sentence Four of 42 U.S.C. § 405(g), and the Court being

duly advised, now grants the motion.

       It is hereby ORDERED that the Commissioner’s decision is reversed and this case is

remanded to the Agency pursuant to the fourth sentence of 42 U.S.C. § 405(g) for further

proceedings and that judgment be entered pursuant to Federal Rule of Civil Procedure 58.

Upon receipt of the Court’s order, the Appeals Council will remand the matter to an

Administrative Law Judge to develop the administrative record as necessary and issue a new

decision and, following the sequential evaluation process, determine whether Plaintiff is

disabled.

       Dated at Milwaukee, Wisconsin,
                                 sin, this 30th day of Septem
                                                       September,
                                                           em
                                                           ember,
                                                           em     2020.



                                         __________________________
                                         ____
                                           _________________
                                           __           _______________
                                                           ____
                                         NANCY JO JOSEPH
                                                   OSESEEPH
                                                          PH
                                                          P H
                                         United States Magistrate Judge



            Case 2:20-cv-00467-NJ Filed 09/30/20 Page 1 of 1 Document 19
